DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/7/2022 has been entered.  Claims 1-2, 4, 6-9, 12, 14, 16-19 and 21 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 12, 14, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 1, 9 and 18, the limitation “a substantially two-dimensional body” renders the claim indefinite in the Examiner’s position.  All structural objection have three dimensions and therefore it is unclear what the Applicant intends to mean by the phrase “substantially two-dimensional.”  Applicant’s specification does not define or refer to the term and therefore the metes and bounds of the claim cannot be ascertained.  It is unclear if the Applicant intends to refer to the body having particular dimensions (i.e. being thin in compassion to the length and width of the device) or some other 
Re. Cls. 8 and 17, the limitations “each retention channel comprises a first/second bend” renders the claim indefinite in the Examiner’s position.  Claims 1 and 9 have been amended to include the limitation “linear retention channels” and therefore it is unclear how something can be linear and also include a first/second bend.  The term “linear” is understood to refer to something consisting of straight lines (definition taken from www.collinsdictionary.com).  Therefore, if something is understood to be straight, it is unclear how it can also have bends as now encompassed by the claims.  For the purpose of examination, the Examiner will interpret the limitation to shape of the channels to have bends and straight or linear sections.  Appropriate clarification is requested. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baugues US 5389082 (hereinafter Baugues) in view of Armijo US 2002/0130059 (hereinafter Armijo) in view of Lockwood US 2012/0298808 (hereinafter Lockwood).
Re. Cl. 1, Baugues discloses: An apparatus (10, Fig. 1-2), comprising: a substantially two-dimensional body (38, Fig. 2; the body 38 is substantially two-dimensional since it is comparatively thin) having an upper and lower surface (see Fig. 2, upper 40 and lower 44); and linear retention channels (see Fig. 2, 48’s), extending below the lower surface of the body (see Fig. 2) from a first edge of the (see Fig. 2, from top to bottom), that continuously retain a plurality of intravenous delivery lines from the first edge of the apparatus to the second edge of the apparatus (see Fig. 1); wherein each retention channel comprises an open portion that allows placement of the intravenous delivery line into the retention channel (see Fig. 2, open top of 48’s).
Re. Cl. 6, Baugues discloses: a mount (74, 66, Fig. 1) that removably couples the apparatus to an object (see Fig. 1).
Re. Cl. 7, Baugues discloses: the object is a rail of a hospital bed (see Fig. 1, due to the straps 74 and 66, the device is capable of being secured to a hospital bed).
Re. Cls. 1-2, and 4, Baugues discloses a cover (12, Fig. 2) that extends across the open portion of the retention channel (see Fig. 1-2) that is used to close the device and cover the body to contain the medical tubing (see Fig. 1) but does not disclose and at least one retention tab that extends partially across the open portion of the retention channel; a plurality of retention nubs disposed along the length of an interior surface of the retention channel, wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line such that a second portion of the intravenous delivery line only contacts the at least one retention tab (Cl. 1),  the at least one retention tab extends from a first side of the at least one retention channel, and a second retention tab extends partially across the open portion of the retention channel from a second side of the retention channel (Cl. 2), or the at least one retention tab extends substantially along a long dimension of its corresponding retention channel (Cl. 4). Armijo discloses an apparatus (Fig. 1), comprising: a body (56, Fig. 1); and at least one (see Fig. 1, 46) located in the body (see Fig. 1-4) that retains an intravenous delivery line (see Fig. 3b, capable of securing an IV line in the same manner as supporting catheter as shown); Re. Cl. 1, Khalaj discloses at least one retention tab (42c, 42d, 42e, 42g and 42h, Fig. 1) that extends partially across the open portion of the retention channel (see Fig. 1); and one of the at least one retention tab is located at an end of the retention channel (see Fig. 1, 42h is located at the left end of 46 and 42c is located at the right end of 46) at an edge of the apparatus (see annotated figure 1, 42h extends from the annotated left edge of the apparatus). Re. Cl. 2, Armijo discloses the at least one retention tab extends from a first side of the at least one retention channel, and a second retention tab extends partially across the open portion of the retention channel from a second side of the retention channel (see Fig. 1, 42c-e and 42g-h extend from one side whereas 42f extends from an opposite side). Re. Cl. 4, Armijo discloses the at least one retention tab extends substantially along a long dimension of its corresponding retention channel (see Fig. 1, along the length of 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cover of Baugues with the retention tabs of Armijo since both disclose manners of covering or securing a line within a channel and it has been held that replacing one know manner with another would have been obvious to achieve the predictable result of securing the lines within the channel.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, such a modification would provide a device 
Re. Cl. 1, the combination of Baugues in view of Armijio does not disclose a plurality of retention nubs disposed along the length of an interior surface of the retention channel; wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line such that a second portion of the intravenous delivery line only contacts the at least one retention tab.  Lockwood discloses a clamp (10, Fig. 1-2) for tubular member (60, Fig. 2), wherein the clamp forms a retention channel (18, Fig. 3) that receives the tubular member there (see Fig 1).  Re. Cls. 1 and 18, Lockwood discloses a plurality of retention nubs (26, Fig. 3) disposed along the length of an interior surface of the retention channel (see Fig. 2-3); wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line (see Fig. 1 and 4, the nubs 26 are located below 23s as discussed in Paragraph 0038, Lines 4-6) such that a second portion of the intravenous delivery line only contacts the at least one retention tab (see Fig. 1-3, due to the nubs 26 only being located below points 23s, in the proposed combination, the upper portion of 60, between ends 21 would be free and thus only contact the retention tabs of Armijio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention channel of Baugues to include the nubs of Lockwood since Lockwood states that such a modification provides a slight friction fit between the clamp and cylinder element thus preventing relative sliding motion (Paragraph 0036, Lines 2-5).



Claims 8-9, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baugues in view of Armijio in view of Lockwood in view of Takiguchi US 6268566 (hereinafter Takiguchi)
Re. Cl. 8, the combination of Baugues in view of Armijio in view of Lockwood does not disclose each retention channel comprises a first bend. Takiguchio discloses a wire holder (Fig. 3) which includes a plurality of open, linear retention channels (33’ Fig. 3) which comprise a bend (see Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention channels of Baugues to include a bend as disclosed by Takiguchi since Takiguichi states that channels with bends are able to withstand tensile forces acting on the wire (Col. 5, Lines 17-20).
Re. Cl. 9, Baugues discloses: An apparatus (10, Fig. 1-2), comprising: a substantially two-dimensional body (38, Fig. 2; the body 38 is substantially two-dimensional since it is comparatively thin) having an upper and lower surface (see Fig. 2, upper 40 and lower 44); and a plurality of open, linear retention channels (see Fig. 2, 48’s) extending below the lower surface of the body from a first edge of the apparatus to a second edge of the apparatus opposite the first edge (see Fig. 2, from top to bottom), that continuously retain a plurality of intravenous delivery lines from the first edge of the apparatus to the second edge of the apparatus (see Fig. 1); an open portion that allows placement of the intravenous delivery line into the retention channel (see Fig. 2, open tops of 48’s).
Re. Cl. 16, Baugues discloses: a mount (74 and 66, Fig. 1) that removably couples the apparatus to an object (see Fig. 1).
Re. Cls. 9, 12, 14 and 17, Baugues does not disclose a first bend, at least one retention tab that extends partially across the open portion of that retention channel;  a plurality of retention nubs disposed along the length of an interior surface of the retention channel; wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line such that a second portion of the intravenous delivery line only contacts the at least one retention tab (Cl. 9), the at least one retention tab extends from a first side of the at least one retention channel, and a second retention tab extends partially across the open portion of the at least one retention channel from a second side of the retention channel (Cl. 12), the at least one retention tab extends substantially along a long dimension of its corresponding retention channel (Cl. 14), or each retention channel comprises a second bend (Cl. 17). Armijo discloses an apparatus (Fig. 1), comprising: a body (56, Fig. 1); and at least one retention channel (see Fig. 1, 46) located in the body (see Fig. 1-4) that retains an intravenous delivery line (see Fig. 3b, capable of securing an IV line in the same manner as supporting catheter as shown); Re. Cl. 9, Khalaj discloses at least one retention tab (42c, 42d, 42e, 42g and 42h, Fig. 1) that extends partially across the open portion of the retention channel (see Fig. 1); and one of the at least one retention tab is located at an end of the retention channel (see Fig. 1, 42h is located at the left end of 46 and 42c is located at the right end of 46) at an edge of the apparatus (see annotated figure 1, 42h extends from the annotated left edge of the apparatus). Re. Cl.12, Armijo discloses the at least one retention tab extends from a first side of the at least one (see Fig. 1, 42c-e and 42g-h extend from one side whereas 42f extends from an opposite side). Re. Cl. 14, Armijo discloses the at least one retention tab extends substantially along a long dimension of its corresponding retention channel (see Fig. 1, along the length of 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cover of Baugues with the retention tabs of Armijo since both disclose manners of covering or securing a line within a channel and it has been held that replacing one know manner with another would have been obvious to achieve the predictable result of securing the lines within the channel.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, such a modification would provide a device that would require less steps to use since the cover would not have to be opened and closed to view or access the IV tubing.
Re. Cls. 9 and 17, the combination of Baugues in view of Armijio does not disclose a  first bend, plurality of retention nubs disposed along the length of an interior surface of the retention channel; wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line such that a second portion of the intravenous delivery line only contacts the at least one retention tab (Cl. 9) or each retention channel comprises a second bend (Cl. 17).  Lockwood discloses a clamp (10, Fig. 1-2) for tubular member (60, Fig. 2), wherein the clamp forms a retention channel (18, Fig. 3) that receives the tubular member there (see Fig 1).  Re. Cl. 9, Lockwood discloses a plurality of retention nubs (26, Fig. 3) disposed along the length of an interior surface of (see Fig. 2-3); wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line (see Fig. 1 and 4, the nubs 26 are located below 23s as discussed in Paragraph 0038, Lines 4-6) such that a second portion of the intravenous delivery line only contacts the at least one retention tab (see Fig. 1-3, due to the nubs 26 only being located below points 23s, in the proposed combination, the upper portion of 60, between ends 21 would be free and thus only contact the retention tabs of Armijio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention channel of Baugues to include the nubs of Lockwood since Lockwood states that such a modification provides a slight friction fit between the clamp and cylinder element thus preventing relative sliding motion (Paragraph 0036, Lines 2-5).
Re. Cls. 9 and 17, the combination of Baugues in view of Armijio in view of Lockwood does not disclose each retention channel comprises a first bend (Cl. 9) or each retention channel comprises a second bend (Cl. 17). Takiguchio discloses a wire holder (Fig. 3) which includes a plurality of open, linear retention channels (33’ Fig. 3) which comprise first and second bends (see Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention channels of Baugues to include a bend as disclosed by Takiguchi since Takiguichi states that channels with bends are able to withstand tensile forces acting on the wire (Col. 5, Lines 17-20).
Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baugues in view of Armijio in view of Lockwood in view of Yokoyama US 5876371 (hereinafter Yokoyama)
Re. Cl. 18, Baugues discloses: A system (10 Fig. 1-2), comprising: each apparatus comprising a substantially two-dimensional body (38, Fig. 2; the body 38 is substantially two-dimensional since it is comparatively thin) having an upper and lower surface (see Fig. 2, upper 40 and lower 44); and a plurality of open, linear retention channels (see Fig. 2, 48’s) extending below the lower surface of the body from a first edge of the apparatus to a second edge of the apparatus opposite the first edge (see Fig. 2, from top to bottom), that continuously retain a plurality of intravenous delivery lines from the first edge of the apparatus to the second edge of the apparatus (see Fig. 1); wherein each retention channel of each apparatus comprises an open portion that allows placement of the intravenous delivery line into the retention channel (see Fig. 2, open top of 48’s).
Re. Cl. 21, Baugues discloses: the body has at least four retention channels (see 48’s Fig. 2) in the body (see Fig. 2), extending from the first edge of the apparatus to the second edge of the apparatus opposite the first edge (see Fig. 2), wherein each of the at least four retention channels continuously retains a separate intravenous delivery line from the first edge of the apparatus to the second edge of the apparatus (see Fig. 1-2).
Re. Cls. 18-19, Baugues discloses a cover (12, Fig. 2) that extends partially across the open portion of the retention channel (see Fig. 4) that is used to close the device and cover the body to contain lengths of medical tubing (see Fig. 1) but does not (Fig. 1), comprising: a body (56, Fig. 1); and at least one retention channel (see Fig. 1, 46) located in the body (see Fig. 1-4) that retains an intravenous delivery line (see Fig. 3b, capable of securing an IV line in the same manner as supporting catheter as shown); Re. Cl. 18, Khalaj discloses at least one retention tab (42c, 42d, 42e, 42g and 42h, Fig. 1) that extends partially across the open portion of the retention channel (see Fig. 1); and one of the at least one retention tab is located at an end of the retention channel (see Fig. 1, 42h is located at the left end of 46 and 42c is located at the right end of 46) at an edge of the apparatus (see annotated figure 1, 42h extends from the annotated left edge of the apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cover of Baugues with the retention tabs of Armijo since both disclose manners of covering or securing a line within a channel and it has been held that replacing one know manner with another would have been obvious to achieve the predictable result of securing the lines within the channel.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, such a modification would provide a device that would require less steps to use since the cover would not have to be opened and closed to view or access the IV tubing.
Re. Cl. 18-19, the combination of Baugues in view of Armijio does not disclose a plurality of retention nubs disposed along the length of an interior surface of the retention channel; wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line such that a second portion of the intravenous delivery line only contacts the at least one retention tab (Cl. 18) or or each of the plurality of apparatuses further comprises at least one connector that removably couples to a connector of another of the plurality of apparatuses; and at least one apparatus of the plurality of apparatuses is coupled to at least one other apparatus of the plurality of apparatuses (Cl. 19).  Lockwood discloses a clamp (10, Fig. 1-2) for tubular member (60, Fig. 2), wherein the clamp forms a retention channel (18, Fig. 3) that receives the tubular member there (see Fig 1).  Re. Cl. 18, Lockwood discloses a plurality of retention nubs (26, Fig. 3) disposed along the length of an interior surface of the retention channel (see Fig. 2-3); wherein the retention nubs are disposed to contact a first portion of the intravenous delivery line (see Fig. 1 and 4, the nubs 26 are located below 23s as discussed in Paragraph 0038, Lines 4-6) such that a second portion of the intravenous delivery line only contacts the at least one retention tab (see Fig. 1-3, due to the nubs 26 only being located below points 23s, in the proposed combination, the upper portion of 60, between ends 21 would be free and thus only contact the retention tabs of Armijio).
(Paragraph 0036, Lines 2-5).
Re. Cl. 18 and 19, the combination of Baugues, Armijio, and Lockwood does not disclose the system comprises a plurality of apparatuses (Cl. 18) or each of the plurality of apparatuses further comprises at least one connector that removably couples to a connector of another of the plurality of apparatuses; and at least one apparatus of the plurality of apparatuses is coupled to at least one other apparatus of the plurality of apparatuses (Cl. 19).  Yokoyama discloses a system (Fig. 1) which includes a plurality of apparatuses (see 10’s Fig. 1) that function to support IV tubing (see Fig. 1).  Re. Cl. 18 and 19, Yokoyama discloses the system comprises a plurality of apparatuses (see 10s, Fig. 1) and each of the plurality of apparatuses further comprises at least one connector (22, 24, Fig. 1) that removably couples to a connector of another of the plurality of apparatuses (see Fig. 1); and at least one apparatus of the plurality of apparatuses is coupled to at least one other apparatus of the plurality of apparatuses (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination discussed above to include the connector and multiple apparatuses as disclosed by Yokoyama since Yokoyama states that such a modification enables the system to accommodate a limitless number of IV tubes (Col. 4, lines 64-67).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-9, 12, 14, 16-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allenbach US 8708289, Marcus US 5254110 and Mogg US 7749199 disclose known nub configurations used in retention channels to prevent axial movement of wires within the retention channel. Langlade US 2015/0214702 discloses an alternate apparatus for securing a conduit which is particular pertinent to Applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632